SACKETT, Judge
(concurring specially).
I concur with the majority that the trial court should be affirmed. I write specially because of the confusion that has been created by the use in the Iowa common law of the words “marital property” and to suggest we seek to eliminate these two words from our vocabularies.
Iowa is an equitable division state. The court considers the equities and divides property interests and liabilities under the specific direction of statute. See Iowa Code 598.21(l)(a-h). The court has jurisdiction over all property owned by either spouse. This is true even though we recognize individual ownership. Iowa is not a community property state where, by virtue of the marriage, spouses acquire certain property rights. Therefore, an item of property is divided because it is equitable to divide it, not because it is “marital property.”